Exhibit 10.1

SEVENTH AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT, dated as of April
19, 2011 (this "Amendment"), is made by and among Keltic Financial Partners II,
LP, a Delaware limited partnership ("Lender"), and Hudson Technologies Company,
a Tennessee corporation ("Borrower").

WITNESSETH



WHEREAS

, Borrower and Lender are parties to that certain Amended and Restated Loan
Agreement, dated as of June 26, 2007 (as it may be amended, restated, modified
or supplemented from time to time, the "Loan Agreement"; capitalized terms used
but not otherwise defined herein shall have the meanings ascribed thereto in the
Loan Agreement);



WHEREAS

, Borrower has requested that Lender make certain amendments to the Loan
Agreement, and Lender is agreeable to such request only on the terms and
conditions set forth herein.



NOW, THEREFORE,

in consideration of the premises, the covenants and agreements contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties do hereby agree as follows:





STATEMENT OF TERMS

1. Amendments.

(a) Section 1.34 of the Loan Agreement is hereby amended by deleting the date
"June 26, 2011" and inserting in place thereof the date "June 26, 2012".



(b) The first sentence of Section 3.7 of the Loan Agreement is amended and
restated as follows:

If Borrower prepays the principal of the Revolving Loan (other than from time to
time from working capital) or if the outstanding Obligations become due prior to
the Maturity Date for any reason or no reason, Borrower shall pay to Lender at
the time of such prepayment, liquidated damages in an amount equal to: (a) one
percent (1.0%) of the Maximum Facility if the prepayment is made prior to June
26, 2012; provided that if Borrower and Lender restructure (with or without one
or more other participating lenders), extend the term, or otherwise renew the
credit facility represented by the Loan Agreement, Borrower shall not be
required to pay any liquidated damages; and (b) zero percent (0.0%) of the
Maximum Facility if the prepayment is made after June 26, 2012.

2.

Representations and Warranties. To induce Lender to enter into this Amendment,
Borrower hereby represents and warrants to Lender as follows: (a) each
representation and warranty set forth in the Loan Agreement is true and correct
on and as of the date hereof ; (b) no Default or Event of Default has occurred
and is continuing as of this date under the Loan Agreement or the other Loan
Documents, (c) Borrower has the power and is duly authorized to enter into,
deliver and perform this Amendment and to perform its obligations under the Loan
Agreement, as amended hereby; (d) each of this Amendment and the Loan Agreement,
as amended hereby, constitutes the legal, valid and binding obligation of
Borrower enforceable against it in accordance with its terms; and (e) that since
June 26, 2007 there have been no liens, encumbrances, security interests or
claims filed against or created in Borrower's owned property located at
Champaign, Illinois.



3.

Conditions Precedent to Effectiveness of this Amendment. The effectiveness of
this Amendment is subject to the fulfillment of the following conditions
precedent, each as determined by each Lender:



(a) Lender shall have received one or more counterparts of this Amendment duly
executed and delivered by Borrower;

(b) Lender shall have received one or more counterparts of the Agreement and
Consent of Guarantors attached to this Amendment duly executed and delivered by
each such Guarantor; and

(c) Lender shall have received such other agreements, documents, certificates
and instruments as Lender may reasonably require.

4. Continuing Effect of Loan Agreement.

Except as expressly amended and modified hereby, the provisions of the Loan
Agreement and the Liens granted hereunder, are and shall remain in full force
and effect, and are hereby ratified and confirmed by Borrower, and this
Amendment shall be limited precisely as drafted and shall not constitute a
waiver of any Event of Default or a modification or amendment of any terms and
conditions of the Loan Agreement other than as expressly set forth herein.



5. Release

. In consideration of the agreements of Lender contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and each Guarantor, on behalf of itself/himself and
its/his successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Lender,
and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Lender and all such
other Persons being hereinafter referred to collectively as the "Releasees" and
individually as a "Releasee"), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower and/or such Guarantor or any of its/his
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, the Guaranty or any of the other Loan Documents
or transactions, course of performance or course of dealing thereunder or
related thereto; provided, however, that nothing herein shall release Lender
from its obligations to Borrower under the terms of this Amendment.



6. Counterparts

. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original and all of which when taken together shall
constitute one and the same instrument. Any signature delivered by a party via
facsimile shall be deemed to be an original signature hereto.



7

. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND



CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE
PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS.

 

[Signatures Continued on Next Page]

 

 

IN WITNESS WHEREOF,

the parties hereto have caused this Amendment to be duly executed and delivered
as of the day and year first specified above.







HUDSON TECHNOLOGIES COMPANY

 

By: /s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President and Chief Operating Officer

 

KELTIC FINANCIAL PARTNERS II, LP

By: KELTIC FINANCIAL SERVICES LLC,
its general partner

 

By: /s/ Oleh Szczupak

Name: Oleh Szczupak

Title: Executive Vice President and Chief Credit Officer





 

 

AGREEMENT AND CONSENT OF GUARANTORS



Each of the undersigned guarantors, intending to be legally bound, does hereby
(a) agree to the provisions of Section 5 of the foregoing Amendment, (b) consent
to the execution, delivery and performance of the within and foregoing
Amendment, and (c) confirm and reaffirm, without setoff, counterclaim, deduction
or other claim of avoidance of any nature, the continuing effect of such
guarantor's guaranty of the Obligations after giving effect to the foregoing
Amendment.



HUDSON TECHNOLOGIES, INC.



 

By: /s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President

 

HUDSON HOLDINGS, INC.



 

By: /s/ Brian F. Coleman

Name: Brian F. Coleman

Title: President

Dated: April 19, 2011



 